DETAILED ACTION

Currently pending claims are 1 – 17 & 19 – 21 (Claim 18 cancelled).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 & 19 are rejected under 35 U.S.C. 101 because the claimed invention may be directed to software per se which is directed to non-statutory subject matter.  Examiner notes for a system claim, at least one recited element, in the claim body, must be a hardware component; however, the claim may be reasonably interpreted as being not limited to hardware elements according to the disclosure of the specification (SPEC-PG.PUB: Para [0038]: optionally implemented as a software module) and thus the claim may be merely directed to software per se as a non-statutory subject matter for a system / device claim.  It is respectfully suggested by the Examiner to amend the claim limitation in the claim body, for example, to explicitly include (comprise) “at least one hardware processor (or computing device or processor device)”.   Any other claims not addressed are rejected by virtue of their dependency.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 5, 8 – 14, 17 & 19 – 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith et al. (U.S. Patent 2019/0373472). 

As per claim 1, 10 & 19, Smith teaches a system for managing a plurality of network-enabled client devices, comprising: 
a distributed ledger computing system maintaining a distributed ledger for storing security-related information for the plurality of network-enabled client devices (Smith: Figure 19, Figure 24 / E-2416 & Figure 20, Para [0311] – [0312] and Pra [0397] / [0399]: the configuration information of an IoT (Internet of Things) network device (as a network-enabled client devices) is stored at a specific block of a blockchain network that is associated with a smart contract of security configurations to prevent other unauthorized devices compromising the configuration scripts to maliciously gain access to the IoT device); 
a proxy computing system configured to exchange security-related messages with the plurality of network-enabled client devices over a first communication path (Smith: see above & Para [0312] / [0311] / [0273]: (a) an IoT Hub device registering the IoT device, checking the IoT device policy, binding the IoT device as a part of the smart contract and connecting to a blockchain network constitutes a proxy computing system device, wherein (b) the associated communication channel between these two entities constitutes a first communication path); and 
to engage in transactions or call functions with the distributed ledger on behalf of the network-enabled client devices over a second communication path (Smith: see above & Figure 24 / E-2416 & Figure 20, Figure 21 / E-2118 & Para [0311] – [0312], Para [0397] / [0399], Para [0273] & Para [0332] / [0333]: (a) registering the IoT device in the blockchain and executing the smart contract after reading (accessing) the stored smart contract from the blockchain which is associated with the configuration information (FIG. 21 / E-2118 and Para [0332] / [0333]), wherein (b) the associated communication channel between these two entities (i.e. the IoT Hub and the blockchain) constitutes a second communication path, and subsequetly (c) provision the configuration information to the IoT network device via the first communication path (Figure 31 and FIG. 24 / E-2420)).

As per claim 2 & 11, Smith teaches wherein the distributed ledger stores associations between unique identifiers defined for the plurality of network-enabled client devices and corresponding encryption keys (Smith: see above & Para [0258] Line 4 – 10: the blockchain uses a block to store a certificate of the device (i.e. its ID + public (encryption) key) so as to prove authenticity of the device to gain access to the blockchain network). 

As per claim 3, 12 & 16, Smith teaches wherein the distributed ledger stores at least one of: pairing associations between network-enabled client devices, and associations between administrator devices and network-enabled client devices (Smith: see above & Figure 19 / E-1920 – E-1924, Para [0311] – [0312], Para [0431], Para [0264] – [0266], Para [0332] / [0333]: after deployment and powering up an IoT (Internet of Things) network device, checking the trust policy (rules), by an associated IoT Hub system, for registering and configuring the IoT device into a blockchain network).  

As per claim 4 – 5 & 13 – 14, Smith teaches wherein the proxy computing system is configured to: receive, from a network-enabled client device over the first communication path, a security- related request; generate a transaction or a function call for the distributed ledger, the transaction including as an account identifier or as a parameter a unique identifier of the network-enabled client device; and transmit the transaction or function call to the distributed ledger computing system for execution on the distributed ledger over the second communication path (Smith: see above & Figure 24 / E-2416 & Figure 20, Figure 21 / E-2118 & Para [0311] – [0312], Para [0397] / [0399], Para [0273] & Para [0332] / [0333]: (a) registering the IoT device in the blockchain and executing the smart contract after reading (accessing) the stored smart contract from the blockchain which is associated with the configuration information (FIG. 21 / E-2118 and Para [0332] / [0333]) over a second communication path, and subsequetly (b) provision the configuration information to the IoT network device via the first communication path (Figure 31 and FIG. 24 / E-2420)).  

As per claim(s) 8 & 20 – 21, the claims contain(s) similar limitations to claim(s) 1 and thus is/are rejected with the same rationale.

As per claim 9 & 17, Smith teaches wherein each network-enabled client device is configured to self-generate a unique identifier for identifying the network-enabled client device in the distributed ledger (Smith: see above & FIG. 60 / E-6018: an output security token is self-created by an IoT device for uniquely identifying the device itself).  

Allowable Subject Matter

Claims 6 – 7 & 15 – 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788. The examiner can normally be reached Monday - Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





---------------------------------------------------
                  /Longbit Chai/
           Longbit Chai E.E. Ph.D.
    Primary Examiner, Art Unit 2431
                   No. #2382 – 2022
---------------------------------------------------